Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated May 3, 2004 (see People v Suphal, 7 ADSd 547 [2004]), affirming a judgment of the Supreme Court, Kings County, rendered May 7, 2001.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the *1045effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Prudenti, EJ., Rivera, Spolzino and Miller, JJ., concur.